o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc tege eoeg et2 genin-126674-12 number info release date uil ------------------- ---------------------------- ------------------------------ ---------------------------------------------------- ----------------------- ------------------------------- dear ---------------- this letter responds to your request for general information dated date concerning an employee’s request for increased withholding on supplemental_wages you have requested general information about the following issues can an employee request that an additional_amount be withheld on form_w-4 employee’s withholding allowance certificate on supplemental_wages paid separately from regular wages can an employee request either an additional_amount of withholding or a specific percentage of income_tax be withheld on a payment of supplemental_wages in excess of or percent if the employer is using the flat percent or percent withholding rate on supplemental_wages does a form_w-4 submitted by an employee apply to both withholding on regular wages and withholding on supplemental_wages if an employee provides a form_w-4 requesting additional withholding specifically for the separately paid bonus payment should the employer apply the form_w-4 to the bonus payment when publication circular_e employer’s tax guide states that no other percentage is allowed for optional flat rate withholding and mandatory flat rate withholding does that mean that only lower rates then the prescribed rates are not permitted genin-126674-12 there are three procedures used to determine the amount of withholding on supplemental_wages mandatory flat rate withholding optional flat rate withholding and the aggregate procedure as explained below with respect to mandatory flat rate withholding the prescribed applicable_rate must be applied no deviation from that rate is permitted and employee requests for additional withholding on form_w-4 or otherwise have no effect if mandatory flat rate withholding does not apply and an employer elects to use optional flat rate withholding rather than the aggregate procedure the prescribed optional flat rate must be applied no deviation from that rate is permitted and employee requests for additional withholding have no effect finally with respect to withholding under the aggregate procedure an employee’s request for increased withholding on a form_w-4 could increase the amount required to be withheld on a supplemental wage payment provided the form_w-4 is given effect by the employer consistent with the rules for the effective period of withholding_exemption certificates in the regulations mandatory flat rate withholding with respect to mandatory flat rate withholding the regulations provide that only one rate can be applied with respect to mandatory flat rate withholding sec_31 g - a of the regulations provides that if a supplemental wage payment when added to all supplemental wage payments made by one employer as defined in the regulations to an employee during the calendar_year exceeds dollar_figure the rate used in determining the amount of withholding on the excess including any excess which is a portion of a supplemental wage payment is equal to the highest_rate of tax applicable under sec_1 for such taxable years beginning in such calendar_year the regulations provide that if mandatory flat rate withholding applies withholding must be at the rate prescribed which i sec_35 percent for under current law the mandatory flat rate percentage is scheduled to change for wages paid on or after date sec_31_3402_g_-1 provides that mandatory flat rate withholding is applied without regard to whether income_tax has been withheld from the employee’s regular wages without allowance for the number of withholding_allowances claimed by the employee on form_w-4 without regard to whether the employee has claimed exempt status on form_w-4 without regard to whether the employee has requested additional withholding on form_w-4 and without regard to the withholding method used by the employer thus no increase in withholding under the mandatory flat rate withholding on the supplemental_wages is permitted based on an employee’s request for withholding on form_w-4 or otherwise optional flat rate withholding sec_31_3402_g_-1 of the regulations provides that an employer may use optional flat rate withholding to determine the withholding required with respect to a payment of supplemental_wages if three conditions are met mandatory flat rate withholding does not apply to the payment or portion of the payment the supplemental_wages are either not paid concurrently or are separately_stated on the genin-126674-12 payroll records of the employer and income_tax has been withheld from regular wages of the employee during the calendar_year of the payment or the preceding calendar_year if the employer is using the optional flat rate withholding method the employer must withhold at the optional flat rate and cannot take into account requests by the employee that the rate be increased or lowered only one rate applies for purposes of optional flat rate withholding on supplemental_wages the supplemental wage withholding regulations provide with respect to optional flat rate withholding that the determination of the tax to be withheld is made without reference to any payment of regular wages without allowance for the number of withholding_allowances claimed by the employee on form_w-4 and without regard to whether the employee has requested additional withholding on form_w-4 see sec_31_3402_g_-1 of the employment_tax regulations the regulations in effect provide that the optional flat rate for supplemental_wages paid in i sec_25 percent see sec_31_3402_g_-1 of the regulations under current law the optional flat rate is scheduled to change for wages paid on or after date aggregate procedure the aggregate procedure can be applied to a supplemental wage payment by an employer to determine the withholding required provided mandatory flat rate withholding is not applicable to the payment or portion of the payment under the aggregate procedure the supplemental_wages are added to the regular wages for a payroll_period to determine how much income_tax should be withheld a form_w-4 submitted by the employee applies to both regular and supplemental_wages sec_31_3402_f_4_-1 of the regulations provides that except as provided in sec_31_3402_f_4_-1 and sec_31_3402_f_4_-1 a withholding_exemption certificate that takes effect under sec_3402 of the code shall continue in effect with respect to the employee until another withholding_exemption certificate takes effect under sec_3402 sec_3402 provides when a withholding_exemption certificate takes effect sec_3402 provides that a withholding_exemption certificate furnished the employer in cases in which no previous such certificate is in effect shall take effect as of the beginning of the first payroll_period ending or the first payment of wages made without regard to a payroll_period on or after the date on which such certificate is so furnished generally with the exception of withholding_exemption certificates submitted to take effect for the next calendar_year sec_3402 provides that a withholding_exemption certificate furnished to the employer in cases in which a previous such certificate is in effect shall take effect as of the beginning of the first payroll_period ending or the first payment of wages made without regard to a payroll_period on or genin-126674-12 after the 30th day after the day on which such certificate is so furnished however at the election of the employer such a certificate may be made effective beginning with any payment of wages made on or after the day on which the certificate is so furnished and before the 30th day thus the employer has discretion to make withholding_exemption certificates effective immediately after receiving the certificate from the employee however the employee cannot restrict the employer’s application of a form_w-4 to one payment except in the unusual factual circumstances in which the rules for the effective period for withholding_exemption certificates would mean that it could be the only form_w-4 applicable to that one payment thus if an employee submitted a request for additional withholding on form_w-4 immediately prior to the payment of a supplemental wage payment the employer is permitted but not required under sec_3402 to put the form_w-4 into effect with respect to the payment of supplemental_wages however after the form_w-4 becomes effective the form_w-4 would remain in effect and apply to other wage payments including regular wage payments until replaced by another valid form_w-4 the employee could submit another form_w-4 immediately after receiving the supplemental wage payment but under sec_3402 the employer is only required to make the new form_w-4 effective as of the beginning of the first payroll_period ending or the first payment of wages made without regard to a payroll_period on or after the 30th day after the day on which the form_w-4 was furnished however the employer could elect to put the form_w-4 into effect beginning with any payment of wages made on or after the day the certificate is furnished and before the 30th day after the receipt of the form_w-4 this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2012_1 sec_2 2012_1_irb_7 date if you have any additional questions please contact our office at -------------------- sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
